SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-55208 KONARED CORPORATION (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 99-0366971 (IRS Employer Identification Number) 2829 Ala Kalanikaumaka Steet, Suite F-133 Koloa, Hawaii 96756 (Address of principal executive offices)(Zip Code) Tel. (808) 212-1553 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x The issuer had 75,534,285 shares of common stock issued and outstanding as of May 20, 2014. KONARED CORPORATION Table of Contents Page PART I. Financial Information Item 1. Financial Statements. Condensed Balance Sheets at March 31, 2014 (unaudited) and December 31, 2013 1 Unaudited Condensed Statements of Operations for the three month periods ended March 31, 2014 and March 31, 2013 2 Unaudited Statement of Stockholders’ Equity (Deficit) for the period from January 1, 2013 through March 31, 2014 3 Unaudited Condensed Statements of Cash Flows for the three month periods ended March 31, 2014 and March 31, 2013 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 40 PART II. Other Information 42 Item 1. Legal Proceedings 42 Item 1a. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 49 Item 5. Other Information 49 Item 6. Exhibits 50 Signatures 50 ii PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (unaudited) KONARED CORPORATION BALANCE SHEETS March 31, (Unaudited) December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Inventory, net of inventory allowance Prepaid expenses Other current assets TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Unearned revenue TOTAL CURRENT LIABILITIES TOTAL LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES — — STOCKHOLDERS’ EQUITY Preferred shares, 10,000 shares with par value $0.001 authorized; no shares issued and outstanding at March 31, 2014 and December 31, 2013. — — Common shares, 877,500,000 shares with par value $0.001 authorized; 75,057,576 and 72,366,667 shares issuedand outstanding at March 31, 2014 and December 31, 2013, respectively. 75,058 72,367 Additional paid in capital Stock payable — Accumulated Deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements 1 KONARED CORPORATION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Three Months Ended March 31, REVENUE: Product sales $ $ Cost of Goods Sold GROSS MARGIN OPERATING EXPENSES: Research and development Advertising and marketing General and administrative expenses Total operating expenses Loss from operations ) ) OTHER INCOME: License fees — Shipping and delivery TOTAL OTHER INCOME Net Loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of these financial statements 2 KONARED CORPORATION STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) (Unaudited) Additional Common Stock Paid In Accumulated Shares Amount Capital Stock Payable Deficit Total Opening balance, January 1, 2013 — ) ) Common shares issued by SITC for cash — — — Common shares issued by SITC for services — — — Common shares issued by SITC to pay related party accounts payable — — — Common shares issued by SITC to repay shareholder advances — — — Recapitalization adjustment relating to fiscal 2013 balances ) ) — — ) Common shares cancellation, October 4, 2013 ) ) — — — Common shares issued to SITC shareholders, October 4, 2013 ) — — — Common shares issued for note conversion — — Common shares issued for cash — — Additional paid-in capital related to warrant issuance — Additional paid-in capital related to option grants — Net loss – year ended December 31, 2013 — ) ) Balance – December 31, 2013 $ $ — $ ) $ Additional paid-in capital related to option grants — Common shares issued for cash — — Common shares issued for equity line commitment fee — — Common shares payable for services — Net loss – period ended March 31, 2014 — ) ) Balance – March 31, 2014 ) The accompanying notes are an integral part of these financial statements 3 KONARED CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Three Months Ended March 31, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock issued for services — Option grants expense — Stock based compensation — Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Other current assets ) — Prepaid expenses ) — Accounts payable and accrued liabilities ) Accounts payable - related parties — ) Unearned revenue ) — NET CASH USED IN OPERATING ACTIVITIES ) ) FINANCING ACTIVITIES: Proceeds from term loan — Proceeds from line of credit — Payments on shareholder advances — ) Proceeds from issuance of common stock for cash NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) ) CASH, Beginning of Period CASH, End of Period $ $
